department of the treasury internal_revenue_service washington d c lil tax_exempt_and_government_entities_division date i mar ti a pl sans aaa an contact person et identification_number telephone number employer_identification_number legend a b cc t x zz n p vv - u y a dear sir or madam this is in response to ruling requests involving issues under sec_507 sec_4941 sec_4942 and sec_4945 of the code specifically we are responding to your ruling requests relating to the reorganization of two private_foundations in existence at the time of your ruling_request x and z were both formed by a who died in y x was incorporated by aina asa nonprofit corporation under the law of state n x is a tax-exempt_organization under sec_501 of the code and classified as a private_foundation under sec_509 z was created soon after a’s death in y as a charitable_trust pursuant to article vi of a’s last will and testament will z is a tax-exempt_organization under sec_501 of the code and a private_foundation under a with its situs in state p article vii of a’s will created a non-charitable trust benefiting certain descendants of a hereafter article vii trust under article xi of a’s will an audit committee was created and charged with the following tasks relating to z as well as the article vii trust select the auditor periodically consulting with the trustees and advise them on the administration of the trusts summarize the auditor’s report for distribution to a’s descendants prior to an annual meeting more fully described hereafter request an accounting if one had not been filed within years or if the audit committee believes there has been a breach of trust by a trustee recommend the annual compensation paid to trustees for their services to the respective trusts select the number of descendants of a who may attend the annual meeting and request a trustee to continue to serve after attaining the age of years one of a’s sons was b now deceased three of the current trustees of x are adult children of b one trustee of x is nephew of a two other trustees of x are unrelated parties x has a total of six trustees another of a’s sons is c who is a trustee of z as is c’s daughter and her husband a fourth trustee of z is unrelated to a the current members of the audit committee are either lineal_descendants of a or a spouse of a lineal descendant numerous disputes have arisen between x and z their respective trustees and the audit committee many of the disputes center on disagreements between some or all of the trustees of x and some or all of the trustees of z such disputes have resulted in litigation in certain state courts including courts of state p as well as federal courts the various parties including the attorney generals of two states have executed a settlement agreement dated u in order to resolve the litigation the conditions for settlement require rulings from the internal_revenue_service the basic structure of the settlement agreement is that a new foundation referred to hereafter as new foundation will be created by order of the court and its directors will be the four trustees of z and a fifth director appointed by them z’s current_assets and liabilities will be transferred to new foundation two trustees of x will become the new trustees of z and the current trustees will resign x will then transfer to z which is also referred to at any time after the completion of the transactions as the article vi trust assets that are equal in value to the value of the z assets being transferred to new foundation x will also transfer the sum of v to new foundation the x trustees the z trustees and the audit committee have executed a settlement agreement with the approvals of the attorneys general of two states there were or are a number of conditions of the settlement agreement for purposes of this letter the following conditions are relevant to our rulings new foundation has received a determination_letter from the service stating that new foundation is an organization described in sec_501 of the code and a private_foundation within the meaning of sec_509 the parties will receive all of the irs rulings requested in this private_letter_ruling request except for the ruling as to whether the cash transfer from x to new foundation is a qualifying_distribution which is desired but is not a prerequisite to closing x the article vi trust formerly referred to as z and the new foundation shall make presentations about their philanthropic work and practices at the bi-annual biennial meeting of a’s adult lineal_descendants and their spouses these presentations will be made during the charitable business portions of these meetings which would also include the election of members of the article vi and article vii audit committee the costs of the charitable business portion of these meetings such as meeting space rent audiovisual and duplicating costs and food costs will be paid percent by x percent by the article vi trust percent by the article -vii trust and percent by new foundation the individual attendees will pay their own travel costs transportation meals lodging etc for attending the meetings x will pay the salaries and benefits of potentially three summer interns who are chosen from the descendants of a and new foundation will pay the salaries and benefits of potentially one summer intern these interns will be chosen objectively on their merits from applicants who are descendants of a and his spouse a certain identified spouse and are at least years of age and not more than years of age with each descendant only eligible to be an intern once the interns will be paid no more than reasonable_compensation and no less than the legally required minimum wage and will be required to contribute to the charitable activities of the foundation for which they are working to prepare them for the leadership roles they will likely have with one or more of these foundations during their lives the z trustees will file accountings with and receive approval thereof by court t for the years through closing of the settlement agreement the z trustees will file a tax_return for the year _ steps required subsequent to closing that are a part of the settlement agreement and that are relevant to this ruling_request include the following new foundation will indemnify x and x trustees against any liability of z existing before or as of the closing or arising out of activities that occurred before the closing and against any liability arising from the breach of certain provisions of the settlement agreement by z or the z trustees x will indemnify z and z trustees against any liability arising out of the breach of certain provisions of the settlement agreement by x or the x trustees in a subsequent letter to this office dated date x and z have presented additional facts and representations it is represented that the interns hired by the parities pursuant to the settlement agreement would be paid nominal salaries computed with reference to the minimum wage for similar positions which the parties believe to be reasonable and necessary for the services provided the parties expect that the interns would normally work full-time for approximately to weeks during the summer but would be willing to consider an intern who wished only to work part-time for proportionately lower salary fora shorter period of time the salary may need to be adjusted to reflect the interns’ age education and work experience the work assigned to interns will depend on the intern’s age education and work experience their work will be closely supervised it is asserted that the interns will provide useful services to the private_foundations and further the charitable foundations’ endeavors with respect to the annual family meetings described above it is represented that the meetings will be held once every two years and the costs which do not include the attendees’ transportation meals or lodging costs are not expected to be significant it is represented that the attorney_general for state p believes that the allocation of expenses for this meeting described above is reasonable the letter of date also requested revisions of some of the ruling requests originally ruling b included a requested ruling that x’s transfer of assets to the article vi trust is a capital endowment grant under sec_53_4945-5 of the regulations and is therefore a qualifying_distribution by x under sec_4942 by a letter dated date x and z through their authorized representatives withdrew the original ruling b and replaced it with the revised ruling b as it reads below x and z have requested the following rulings z's transfer of all of its assets to new foundation will not constitute an act of self- dealing under sec_4941 x’s transfer of cash in the amount of v to new foundation will not constitute an act of self-dealing under sec_4941 x’s transfer of the value of the z assets and liabilities to z will not constitute an act of self-dealing subsequent to z’s transfer of all of its assets and liabilities to new foundation new foundation will be treated as a successor to z for purposes of chapter and sec_507 through post-closing expenditures by new foundation with respect to preparing and filing a final accounting and tax returns for z its predecessor or necessitated by indemnifications provided in the settlement agreement or by indemnifications of directors of new foundation or employees relating to their conduct as z trustees or employees prior to the closing date will not constitute acts of self-dealing under sec_4941 and will not constitute taxable_expenditures under sec_4945 post-closing expenditures by x if any necessitated by indemnifications provided in the settlement agreement will not constitute acts of self-dealing under sec_4941 and will not constitute taxable_expenditures under sec_4945 with respect to the transfer in ruling sec_4945 will not be implicated and neither x z nor new foundation will be required to comply with the expenditure responsibility rules under sec_4945 and sec_4945 with respect to the transfer in ruling new foundation and x will be required to comply with the expenditure_responsibility_rules under sec_4945 and sec_4945 but sec_4945 will not otherwise be implicated with respect to the transfer in ruling the article vi trust and x will be required to comply with the expenditure_responsibility_rules under sec_4945 and sec_4945 but sec_4945 will not be otherwise implicated a x’s transfer of v to new foundation is a capital endowment grant under sec_53_4945-5 and is therefore a qualifying_distribution by x under sec_4942 such tax characterization does not affect in any way the timing or amount of new foundation’s qualifying distributions under sec_4942 and does not require new foundation to distribute such sum within any fixed time period ie the v transfer is not a flow-through grant under sec_53_4942_a_-3 b x’s transfer of property to the article vi trust is a capital endowment grant under sec_53 c the payment by new foundation z and x of nominal salaries computed with reference to the minimum wage for similar positions and under no circumstances constituting more than reasonable_compensation to interns for services actually provided to the respective entity as ordinary and necessary expenses pursuant to the settlement agreement will not constitute an act of self-dealing under sec_4941 and will not constitute a taxable_expenditure under sec_4945 the payments by new foundation z and x of the costs of the charitable business portion of the bi-annual family meeting pursuant to the settlement agreement have been reasonably allocated among the parties are necessary expenditures in that they will permit the extended family to learn about the charitable activities of the organizations and will not constitute an act of self-dealing under sec_4941 and will not constitute a taxable_expenditure under sec_4945 the payments by z of the audit committee’s legal fees and chairman’s fee pursuant to the settlement agreement which will have been determined by a probate_court to be reasonable and necessary will not constitute an act of self-dealing under and will not constitute a taxable_expenditure under sec_4945 the transactions pursuant to the settlement agreement are reasonable and necessary to implement the settlement agreement and will not subject the foundation managers of x z or new foundation to any liability under sec_4941 or sec_4945 including any taxes imposed on foundation managers new foundation will be treated as the successor to z for purposes of chapter sec_4940 et seq accordingly new foundation will calculate its qualifying distributions obligation under sec_4942 for the calendar_year of closing by basing the caiculation on i its investment_assets for the remainder of the calendar_year after closing and ii z’s investment_assets for the beginning of the calendar_year before closing new foundation would be treated as having made any qualifying distributions made by z in the calendar_year of closing prior to closing after closing z which will then be known as the article vi trust would be treated as if it were a new entity for purposes of these sections thus the article vi trust would calculate its qualifying distributions obligation for the remainder of the year in which the closing occurs by only taking into account the investment_assets held by it for the remainder of the calendar_year after closing and by using an applicable_percentage of multiplied by a fraction the numerator of which the number of days remaining in the calendar_year and the denominator of which is law and analysis ruling and - sec_4941 a of the code imposes certain excise_taxes on direct and indirect acts of self-dealing between a disqualified_person and a private_foundation and also imposes a separate excise_tax on the participation by any foundation_manager in an act of self-dealing between a disqualified_person and a private_foundation knowing that it is such an act unless such participation is not willful and is due to reasonable_cause sec_4941 of the code defines the term self-dealing to include the transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4946 of the code defines a disqualified_person to include a foundation_manager sec_4946 of the code defines a disqualified_person to include a member_of_the_family of a substantial_contributor to the foundation sec_53_4946-1 of the foundation and similar excise regulations regulations defines member_of_the_family for purposes of sec_4946 of the code to include a lineal descendant sec_53_4946-1 of the regulations provides that for purposes of sec_4941 only the term disqualified_person shall not include any organization described in sec_507 the transfers from x to new foundation and the transfers from x to the article vi trust formerly z are transfers to sec_501 organizations which are not treated as - disqualified persons for purposes of sec_4941 by virtue of the authority contained in sec_53_4946-1 of the regulations we note that the service has recently issued a determination to new foundation that it is an organization exempt under sec_501 of the code and is classified as a private_foundation accordingly the transfer of assets from z to new foundation is also not a transfer to a disqualified_person thus the transfers do not constitute self-dealing transactions and are not subject_to tax under ruling - sec_507 of the code provides that a private_foundation may voluntarily terminate its private_foundation_status by submitting to the secretary a statement of its intention to terminate its private_foundation_status and paying the termination_tax imposed under sec_507 sec_507 of the code provides that in the case of a transfer of assets by any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee private_foundation shall not be treated as a newly created organization sec_1_507-1 of the income_tax regulations regulations provides that if a private_foundation transfers all or part of its assets to one or more other private_foundations pursuant to a transfer described in sec_507 and sec_1_507-3 such transferor foundation will not have terminated its private_foundation_status under sec_507 sec_1_507-3 of the regulations provides that in the case of a transfer of assets of any private_foundation to another private_foundation in a transaction described in sec_507 of the code a transferee organization will not be treated as a newly created organization thus in the case of a significant disposition of assets to one or more private_foundations within the meaning of sec_1_507-3 the transferee organization shall not be treated as a newly created organization the transferee organization is treated as possessing those attributes and characteristics of the transferor organization which are described in sec_1_507-3 and sec_1_507-3 of the regulations provides that if a private_foundation transfers all of its net assets to one or more private_foundations that are effectively controlled directly or indirectly by the same person or persons that effectively control the transferor private_foundation the transferee private_foundation will be treated as if it were the transferor private_foundation for purposes of chapter and sec_507 through sec_1_507-3 of the regulations provides that a transfer of assets is described in sec_507 of the code if it is made by a private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization this shall include any organization or reorganization described in subchapter_c of chapter the phrase adjustment organization or reorganization shall include any significant disposition of assets to one or more private_foundations other than transfers for full and adequate_consideration or distributions out of current income sec_1_507-3 of the regulations provides that the term significant disposition of assets to one or more private foundations’ shall include a disposition of assets where the total disposition for the taxable_year i sec_25 percent or more of the fair_market_value of the transferor foundation's net assets at the beginning of such taxable_year in situation of revrul_2002_28 2002_20_irb_942 t a charitable_trust is recognized as exempt from federal tax under sec_501 and is classified as a private_foundation under sec_509 the trustees of t determine that t’s charitable purposes can be more effectively accomplished by operating in corporate form the trustees of t create w a not-for-profit corporation for the purpose of carrying on t’s activities w is recognized as exempt from federal tax under sec_501 and is classified as a private_foundation under sec_509 t transfers all of its assets and liabilities to w the ruling holds that because the transferor foundation transfers all of its assets to one or more private_foundations effectively controlled by the same persons that effectively control the transferor the transferee foundations are treated as though they were the transferor foundation for various purposes of chapter sec_507 applies to any transfer of assets by a private_foundation pursuant to a merger or recapitalization described in subchapter_c of chapter or other adjustment organization or reorganization which includes any other significant disposition of assets to one or more private_foundations z’s transfer of all of its assets and liabilities to new foundation which is a sec_501 private_foundation is a sec_507 transfer see situation of revrul_2002_28 r b further in that the transfer is the subject of a settlement agreement of extensive litigation between the parties and approved by a court having jurisdiction over the litigation the transfer of such assets could be considered as a court mandated other adjustment organization or reorganization it constitutes a sec_507 transfer in that z will transfer all of its assets and liabilities to new foundation the transfer clearly constitutes a significant disposition of assets within the meaning of sec_1 c and of the regulations since the same directors who control z will also control new foundation the four directors of z will constitute of directors of new foundation and the original four appoint the fifth the new foundation is effectively controlled by the same persons that controlled z accordingly pursuant to the authority of sec_1_507-3 of the regulations for purposes of chapter of the code and sec_507 through it is appropriate to treat the new foundation as if it were the transferor z see situation of revrul_2002_28 supra we reach this conclusion notwithstanding the fact that under the settlement agreement the old z now the article vi trust will be receiving the assets from x almost simultaneously with the transfer of assets to the new foundation thus one may question whether z has transferred all of its net assets to one or more private_foundations within the meaning of sec_1_507-3 of the regulations based on all the facts of this case it is clear that the parties intend a sharp and defined delineation between z prior to the settlement agreement and the article vi trust formerly z after the terms of the settlement agreement have been completed such conclusion is supported by the following factors the settlement agreement is intended to resolve the litigation between the parties there is a separation in the old and new trust evidenced by the importance of the sequence of the transfer in the settlement agreement the transfer of the assets from z to new foundation precede the transfer of the assets from x to old z the trustees of z all resign and are replaced by a completely new set of trustees the name of z is changed to the article vi trust after the asset transfer and the change in trustees the value of the assets is approximately the same but the actual assets held by the article vi trust are entirely different from the assets held by z purposes pursued by the trustees of the article vi trust will be significantly different from the charitable purposes previously conducted by the trustees of old z the fact that the asset transfers and change in trustees is pursuant to a settlement agreement related to extended the charitable litigation between the parties is critical between the two trusts that supports treatment under sec_1_507-3 of the regulations despite the closeness in time of the assets received from x as well as the interdependence of the transactions in summary there is a clear and sharp delineation ruling sec_5 and - sec_53 d - f of the regulations provides that sec_4941 shall not apply to the indemnification by a private_foundation of a foundation_manager with respect to the manager’s defense in any civil judicial or civil administrative_proceeding arising out of the manager’s performance of services or failure to perform services on behalf of the foundation against all expenses other than taxes including taxes imposed by chapter penalties expenses of correction including attorney’s fees judgments and settlement expenditures if - a such expenses are reasonably incurred by the manager in connection with such proceedings and b the manager has not acted willfully and without reasonable_cause with respect to the act or failure to act which led to such proceeding or to liability for tax under chapter sec_53 d -2 f i of the regulations provides that the indemnification by a private_foundation of a foundation_manager for compensatory expenses shail be an act of self- dealing under this paragraph unless when such payment is added to other compensation paid to such manager the total compensation is reasonable under chapter generally under sec_53_4945-6 and b expenditures of a private_foundation for reasonable administrative expenses will not be treated as taxable_expenditures under sec_4945 of the code payments in the nature of post closing expenditures by new foundation with respect to preparing and filing a final account and tax returns for z as required in the settlement agreement will not constitute acts of self-dealing under sec_4941 or taxable_expenditures under sec_4945 obligations to file accountings are generally necessary of trusts further filing tax returns is a requirement of private_foundations since as indicated in the preceding section it is appropriate to treat new foundation as if it were z the payments assuming that they are reasonable and not excessive by new foundations of its predecessor's obligations in this regard would be a necessary and appropriate action post closing expenditures by x and z to each foundation’s respective trustees will not constitute acts of self-dealing if such expenses are reasonably incurred by the manager in connection with respect to the manager defense in a civil or judicial proceeding and the manager has not acted willfully and without reasonable_cause with respect to the act leading to the proceeding indemnification of trustees other than as stated in the preceding paragraph will not constitute self-dealing under sec_4941 of the code only if such payment when added to other compensation paid to the respective trustees is reasonable under chapter ruling - -10- sec_4945 of the code imposes an excise_tax on taxable_expenditures sec_4945 of the code defines the term taxable_expenditure to include a grant to an organization unless such organization is a public charity described in sec_509 or of the code or an exempt_operating_foundation as described in sec_4940 because z is transferring all of its assets to new foundation new foundation will be treated as though it is the transferor for purposes of sec_4945 see sec_1_507-3 of the regulations because new foundation is treated as the transferor foundation there is no transfer of assets for purposes of chapter or to state it another way new foundation is considered as transferring assets to itself thus there is no grant to an organization for purposes of sec_4945 of the code further in that the transfer qualifies as a sec_507 transfer the transfer of funds is precluded from being characterized as a grant under sec_4945 of the code in that the sec_507 transfer is characterized as an organization reorganization or other adjustment of assets x is transferring the sum of v to new foundation and an amount to z that is equal to the value of the assets of z transferred to new foundation both transfers are made pursuant to a settlement agreement that has resulted from extensive and extended litigation between various parties mentioned previously it is the parties who are voluntarily determining how to settle their affairs the transfer of property by x to the article vi trust and new foundation is equivalent to a grant from one private_foundation to another within the meaning of sec_4945 and sec_4945 ruling - sec_4942 of the code imposes a tax on the undistributed_income_of_a_private_foundation however under sec_4942 such tax is only imposed to the extent that the distributable_amount for the taxable_year exceeds qualifying distributions made out of the distributable_amount sec_4942 of the code provides in part that for purposes of this section the term qualifying_distribution means a any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 other than any contribution to an organization controlled directly or indirectly by the foundation or one or more disqualified persons with respect to the foundation sec_53_4942_a_-3 of the regulations in essence follows the language of sec_4942 as to an organization controlled by the foundation and makes reference to sec_53_4942_a_-3 sec_53_4942_a_-3 provides in part that an organization is controlled by a foundation or one or more disqualified persons with respect to the foundation if any such persons may by aggregating their votes or positions of authority require the donee organization to make an expenditure or prevent the donee organization from making an expenditure -11- sec_53_4945-5 of the regulations provides in essence that for endowment grants to exempt private_foundations the grantor foundation shall exert expenditure_responsibility and require reports from the grantee private_foundation for three years the distribution of v by x to new foundation is by definition a distribution for a charitable purpose as specified in sec_170 and hence one which constitutes a qualifying_distribution under sec_4942 of the code the foundation managers of x and new foundation are not only different persons but have been adverse parties in the litigation leading to the settlement agreement described above such tax characterization does not affect in any way the timing or amount of new foundation’s qualifying distributions under sec_4942 and does not require new foundation to distribute such sum within any fixed time period ie the distribution of v by x to new foundation is not a flow-through grant under sec_53_4942_a_-3 further the distribution of v by x to new foundation will not constitute a taxable_expenditure under sec_4945 provided expenditure_responsibility as required under sec_4945 and sec_53_4945-5 of the regulations with respect to a capital endowment grant is exercised by x for the taxable_year in which the grant is made and the two following taxable years additionally x’s transfer of assets to the article vi trust is a capital endowment grant under sec_53_4945-5 of the regulations ruling - sec_4941 d d of the code defines an act of self-dealing as payment of compensation by a private_foundation to a disqualified_person sec_4941 d e of the code defines an act of self-dealing as any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4941 of the code provides in part that the payment of compensation by a private_foundation to a disqualified_person for personal services which are reasonable and necessary to carrying out the exempt_purpose of the private_foundation shall not be an act of self-dealing if the compensation is not excessive sec_4946 of the code defines the term disqualified_person sec_4946 defines a disqualified_person to include a member_of_the_family of any substantial_contributor to the foundation sec_4946 defines a disqualified_person to include a foundation_manager -12- sec_4946 defines the term foundation_manager to include a director of the foundation sec_53 d -3 c of the regulations provides that the payment of compensation by a private_foundation to a disqualified_person for the performance of personal services which are reasonable and necessary to carry out the exempt_purpose of the private_foundation shall not be an act of self-dealing if such compensation is not excessive it is represented that x will have at least three summer interns chosen from the descendants of the substantial_contributor similarly new foundation will have at least one summer intern also from the descendants of the substantial_contributor a the summer interns will provide useful services to x and new foundation furthering each organization’s charitable endeavors at a reasonable cost thus assuming that the payment of compensation to such interns is reasonable and necessary within the meaning of sec_53 d -3 c of the regulations the payment of compensation will not constitute acts of self- dealing it is represented that ruling - the substantial_contributor a as expressed in his will envisaged broad family participation in the bi-annual family meetings it is represented that the parties believe that based on the relative size of x and new foundation and the article vi trust formerly z the meetings costs are reasonably allocated reasonable in amount and necessary expenditures to the respective organizations it is also represented that the meeting is to be held once every two years it is represented that the costs of such meeting which does not include the attendees’ transportation meals or lodging is not expected to be significant it is represented that the attorney_general of p believes that the allocation of costs is reasonable thus assuming that the costs of the meeting is reasonable and necessary to carrying out the function’ of the respective organizations payment of such costs by such organizations does not constitute acts of self-dealing by reason of constituting ordinary and necessary business_expenses ruling - the audit committee was created under article eleventh of a’s will the audit committee is authorized in the will to to consult from time to time with the trustees and advise them concerning the administration of the trusts to audit the receipts and disbursements of the trusts to designate the number of aduit lineal_descendants and spouses who may attend the annual or bi-annual meeting and recommend to the trustees the annual compensation such trustees receive for their services the audit committee serves both the article v1 trust formerly z and the article vii trust which serves entirely private purposes assuming the appropriate allocation of a portion of the costs of the activities of the audit committee to the article v1 trust and assuming that the cost of such activities of the audit committee is necessary and reasonable for the operation and functioning of the article vi trust the payments of such costs will not constitute acts of self-dealing under sec_4941 nor taxable_expenditures under sec_4945 - ruling - the transactions pursuant to the settlement agreement which were ruled on favorably in the proceeding rulings will not subject x z or new foundation or the respective foundation managers to any liability under sec_4941 or sec_4945 including taxes imposed on foundation managers ruling - for purposes of chapter of the code new foundation will be the successor to z see sec_1_507-3 of the regulations accordingly new foundation will calculate its qualifying distributions obligation under sec_4942 of the code for the calendar_year of closing by basing the calculation on i its investment_assets for the remainder of the calendar_year after closing and ii z’s investment_assets for the beginning of the calendar_year before closing new foundation will be treated as having made any qualifying distributions made by z in the calendar_year of closing for distributions made before closing after closing the article vi trust formerly z will be treated as if it were a new entity for these sections thus the article vi trust would calculate its qualifying distributions obligation for the remainder of the year in which closing occurs only by taking into account the investment_assets held by for the remainder of the calendar_year after closing and by using an applicable_percentage of percent multiplied by a fraction the numerator of which is the number of days - remaining in the calendar_year and the denominator of which is see sec_53 a - c iii of the regulations regarding short taxable periods - for example if the closing were to occur on date the article vi trust would be responsible for making qualifying distributions including reasonable administrative expenses of at least of percent of the average monthly balance of the article vi trust’s investment_assets for the period date to date as an example of the new foundation’s responsibility for qualifying distributions using the same date closing date new foundation would make qualifying distributions including reasonable administrative expenses of at least percent of the average monthly balance of the following assets i z’s investment_assets for the month of january taking into account any z qualifying distributions and reasonable administrative expenses for such month and ii new foundation’s investment_assets for the period date to date however any qualifying distributions and reasonable administrative expenses paid_by z in date would be counted toward new foundation’s obligation as if new foundation had paid them based on the facts and representations submitted we rule as follows z's transfer of all of its assets to new foundation will not constitute an act of self- dealing under sec_4941 of the code x’s transfer of cash in the amount of v to new foundation will not constitute an act of seif-dealing under sec_4941 of the code x’s transfer of the value of the z assets and liabilities to the article vi trust formerly z will not constitute an act of self-dealing under sec_4941 of the code subsequent to z’s transfer of all of its assets and liabilities to new foundation new foundation will be treated as a successor to z for purposes of chapter and sec_507 through of the code post-closing expenditures by new foundation with respect to preparing and filing a final accounting and tax returns for z its predecessor or necessitated by indemnifications provided in the settlement agreement or by indemnifications of directors of new foundation or employees relating to their conduct as z trustees or employees prior to the closing date will not constitute acts of self-dealing under sec_4941 of the code and will not constitute taxable_expenditures under sec_4945 post-closing expenditures by x if any necessitated by indemnifications provided in the settlement agreement will not constitute acts of self-dealing under sec_4941 of the code and will not constitute taxable_expenditures under sec_4945 with respect to the transfer in ruling sec_4945 will not be implicated and neither x z nor new foundation will be required to comply with the expenditure_responsibility_rules under sec_4945 and sec_4945 of the code with respect to the transfer in ruling new foundation and x will be required to comply with the expenditure_responsibility_rules under sec_4945 and sec_4945 but sec_4945 will not otherwise be implicated with respect to the transfer in ruling the article vi trust and x will be required to comply with the expenditure_responsibility_rules under sec_4945 and sec_4945 but sec_4945 will not be otherwise implicated a x’s transfer of v to new foundation is a capital endowment grant under sec_53_4945-5 and is therefore a qualifying_distribution by x under sec_4942 further the distribution of v by x to new foundation will not constitute a taxable_expenditure under sec_4945 provided expenditure_responsibility as required under sec_4945 and sec_53_4945-5 of the regulations with respect to a capital endowment grant is exercised by x for the taxable_year in which the grant is made and the two following taxable years b x’s transfer of assets to the article vi trust is a capital endowment grant under sec_53_4945-5 of the regulations the payment by new foundation and x of nominal salaries to interns for services actually provided to the respective entities will not constitute self-dealing under sec_4941 of the code assuming that such expenditures are reasonable and -15- necessary and not excessive and will not constitute a taxable_expenditure under sec_4945 the payments by new foundation z and x of the costs of the charitable business portion of the bi-annual family meeting pursuant to the settlement agreement assuming such payments are ordinary and necessary expenses having been reasonably allocated among the parties will not constitute acts of self-dealing under sec_4941 of the code and will not constitute taxable_expenditures under sec_4945 the payments by z of the audit committee’s legal fees and chairman’s fee pursuant to the settlement agreement which will have been determined bya probate_court to be reasonable and necessary will not constitute acts of self-dealing under of the code and will not constitute taxable_expenditures under sec_4945 of the code _ if the payment of compensation is reasonable and necessary and not excessive the transactions pursuant to the settlement agreement necessary to implement such agreement will not subject the foundation managers of x z and new foundation to any liability under sec_4941 or sec_4945 of the code including any taxes imposed on foundation managers new foundation will be treated as the successor to z for purposes of chapter sec_4940 et seq accordingly new foundation will calculate its qualifying distributions obligation under sec_4942 of the code for the calendar_year of closing by basing the calculation on i its investment_assets for the remainder of the calendar_year after closing and ii z’s investment_assets for the beginning of the calendar_year before closing new foundation would be treated as having made any qualifying distributions made by z in the calendar_year of closing prior to closing after closing z which will then be known as the article vi trust would be treated as if it were a new entity for purposes of these sections thus the article v trust would calculate its qualifying distributions obligation for the remainder of the year in which the closing occurs by only taking into account the investment_assets held by it for the remainder of the calendar_year after closing and by using an applicable_percentage of multiplied by a fraction the numerator of which the number of days remaining in the calendar_year and the denominator of which is this letter does not purport to address whether_x’s transfer of assets to the article vi trust constitutes a qualifying_distribution under sec_4942 of the code nor any other issue not specifically addressed in this letter pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this jetter -16 - this ruling is directed only to the person that requested it internal_revenue_code sec_6110 provides that it may not be used or cited as precedent this ruling does not purport to rule on any other issue or code section not addressed herein sincerely signed robert c harper jt robert c harper jr manager exempt_organizations technical group
